Case 4:17-cv-13292-LVP-EAS ECF No. 124-4 filed 03/10/20   PageID.2986   Page 1 of 2




                                 Exhibit 3
Case 4:17-cv-13292-LVP-EAS ECF No. 124-4 filed 03/10/20                 PageID.2987   Page 2 of 2


Subject:    Responses and Requests
Date:       Wednesday, December 4, 2019 at 11:21:55 AM Eastern Standard Time
From:       Mark Cousens
To:         Mersino, Paul, Stephen Klein
AAachments: Mersino transm ltr.pdf, Response to Aug 30_.pdf, Rog and subpoena.pdf

Paul and Steve:

ANached please ﬁnd correspondence relaPng to your prior queries and a
request for producPon of documents.

I also write to respond to Paul's quesPon regarding the presence of
Brad Murray at the Jorge deposiPon. Mr. Murray has been providing
paralegal services related to this liPgaPon and his presence (as is
that of Ms. RuNer) is needed to assist me in evaluaPng Ms. Jorge's
responses to quesPons. He will be bound by the same obligaPons of
conﬁdenPality that apply to lawyers and will not interfere with or
delay the process. Therefore, he will accompany me and Ms. RuNer when
we meet on Tuesday.

Mark

--
Mark H. Cousens, ANorney
26261 Evergreen
Suite 130
Southﬁeld, MI 48076
P: 248.355.2150
F: 248.355.2170
cousens@cousenslaw.com




                                                                                              Page 1 of 1
